                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



DANIEL AVILA,                             Case No. CV 17-02701-SJO (DFM)

          Plaintiff,                      Order Accepting Report and
                                          Recommendation of United States
             v.                           Magistrate Judge

LOS ANGELES COUNTY
SHERIFFS DEPARTMENT et al.,

          Defendants.



      Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
all the records and files herein, along with the Report and Recommendation of
the assigned United States Magistrate Judge. No objections to the Report and
Recommendation were filed, and the deadline for filing such objections has
passed. The Court accepts the findings, conclusions, and recommendations of
the United States Magistrate Judge.
      IT IS THEREFORE ORDERED that all of Plaintiff’s claims are
dismissed with prejudice except for Plaintiff’s due process claims against
Defendants Alvarez, Taylor, Ornelas, Peitrontoni, Yoell, Felix, and Vasquez;
his excessive force claims against Defendants Martinez, Allen, Nguyen,
Quintana, Orlandos, Solomua, Haley and Chavez; and his deprivation of
clothing claims against Defendants Brauburger, Meza, Grant, Gonzales,
McClure, Stover, and Strong. The Magistrate Judge shall order service of the
Third Amended Complaint on the remaining Defendants.



Date:   August 1, 2019                    ___________________________
                                          S. JAMES OTERO
                                          Senior United States District Judge




                                      2
